Citation Nr: 0107967	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-02 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran serviced on active duty from October 1971 to 
March 1972.

By a rating action dated in July 1972 the Department of 
Veterans Affairs (VA) regional office (RO) in New York, New 
York denied service connection for a right knee disability, 
characterized as chondromalacia of the right knee.  The 
veteran was notified of the service connection denial by a 
letter dated in August 1972, however, he failed to file a 
timely appeal therefrom and that action became final.

In August 1975 the veteran's file was transferred from the 
New York RO to the RO in Washington, DC.

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for a right 
knee disability.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the VARO in Washington, DC, wherein the veteran's petition to 
reopen the claim of entitlement to service connection for a 
right knee disability was denied.


REMAND

The veteran contends that the RO erred by failing to reopen 
his claim of service connection for a right knee disability.  
In statements made in a July 1998 notice of disagreement and 
a substantive appeal dated in December 1999, he stated that 
he was physically fit when he entered service and that he 
incurred a right knee injury while in the Army.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In particular, while 
the statement of the case defines new and material evidence, 
it does not inform the veteran of what would be required to 
prove his claim.  Specifically, he would have to provide 
medical evidence that his right knee condition was aggravated 
in service.  Moreover, while the RO asked him whether he had 
had any recent treatment for his right knee disability, it is 
pointed out that treatment for the knee at any time either 
before, during or after service might prove to be beneficial.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
right knee disability prior to and 
subsequent to service.  After securing 
the necessary releases, the RO should 
request copies of all relevant medical 
records.  Any such records obtained 
should be associated with the claims 
file. 

2.  The RO should notify the veteran of 
the specific types of evidence which 
would be necessary to prove his claim and 
give him the opportunity to provide that 
evidence.  

3.  Following the completion of the 
foregoing, the RO must review the claims 
file and ensure that the requested 
development has been completed.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
petition to reopen the claim of service 
connection for a right knee disability, 
taking into consideration all of the 
evidence of record (including a October 
1972 letter from the New York State 
Department of Labor, which has not been 
previously considered).  If the benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and be allowed a reasonable amount 
of time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of, all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


